 1   Charles Kelly Kilgore (SBN 173520)
     Em: Idefendem@gmail.com
 2   9025 Wilshire Blvd.
     Penthouse Suite
 3   Beverly Hills, CA 90211
     Ph: (310) 994-9883
 4   Fx: (413) 691-7310
     Attorney for Plaintiff: Joseph McDaniel
 5
 6                            UNITED STATES DISTRICT COURT
 7                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   JOSEPH MCDANIEL                   )
                                       )       CASE: 2:19-CV-01136 JAM KJN
10             Plaintiff,              )
                                       )       [PROPOSED] ORDER re
11                                     )
               Vs.                     )       REQUEST FOR EXTENSION OF
12                                     )
     JOE LIZARRAGA, ET AL., WARDEN,    )       TIME: PER ORDER (94) OF
13   MCSP; DR. CARMELINO GALANG, MD,   )
                                       )       4/30/21
     SJGH; MS. KELLY MARTINEZ, RN,
14                                     )
     MCSP; DR. JERRY CROOKS, MD, SJGH; )
     DR. ROBERT M. HAWKINS, MD, MCSP; )
15   DR. MOHAMED IBRAHIM, MD, DHM; MS. )
16   ANABEL TORALBA, RN, MCSP; MS. L. )
                                               Trial Date: None set
     MICAEL, RN, MCSP; DR. JAMES LIN, )
                                       )
17   MD, MHS, INDIVIDUALLY, AND IN     )       Action Filed: June 20, 2019
     THEIR OFFICIAL CAPACITES,         )
18                                     )
19           Defendants

20
21
22          Plaintiff is a state prisoner proceeding through counsel. On April
23
     30, 2021, the undersigned issued an order adopting findings and
24
25   recommendations. (ECF No. 94.) On May 5, 2021, counsel for plaintiff
26
     filed a motion for 60 day extension of time to “respond” to such order.
27
28   (ECF No. 95.)
 1
          To the extent plaintiff seeks an extension of time to file an
 2
 3
     application for reconsideration of the April 30, 2021 order under Local

 4   Rule 230(j), plaintiff’s request is granted.
 5
          Accordingly, IT IS HEREBY ORDERED that:
 6
 7        1. Plaintiff’s motion (ECF No. 95) is granted; and
 8
          2. Plaintiff is granted sixty days to file an application for
 9
10   reconsideration of the April 30, 2021 order (ECF No. 94). Defendants may
11
     file a response thirty days thereafter.
12
13
14
     DATED: May 6, 2021                 /s/ John A. Mendez
15                                      THE HONORABLE JOHN A. MENDEZ
                                        UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
